Title: To George Washington from Bezaleel Howe, 25 October 1783
From: Howe, Bezaleel
To: Washington, George


                        
                            Head Qrs 25th Octr 1783
                        
                        Receiv’d of Willm Slone Waggoner Six Boxes of Clarit Wine one Jar—and one Small key for the Use of the
                            Commander in Chief.
                        
                            Bezl Howe Capt.
                            Comdt His Excellencys Guard.
                        
                    